     Case 2:19-cv-01329-WBS-DB Document 70 Filed 04/19/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    PHILIP DEBEAUBIEN,                                No. 2:19-cv-1329 WBS DB
11                      Plaintiff,
12           v.                                         ORDER
13    STATE OF CALIFORNIA, CALIFORNIA
      HIGHWAY PATROL, CHP
14    LIEUTENANT TODD BROWN, CHP
      SERGEANT REGGIE WHITEHEAD,
15    CHP CHIEF BRENT NEWMAN,
16                      Defendants.
17

18          On April 16, 2021, this matter came before the undersigned pursuant to Local Rule

19   302(c)(1) for hearing of plaintiff’s motions to compel. (ECF Nos. 53-57, 60.) Attorney Stewart

20   Katz appeared via Zoom on behalf of the plaintiff. Attorney Amie McTavish appeared via Zoom

21   on behalf of defendants State of California, California Highway Patrol, Todd Brown, Reggie

22   Whitehead, Brent Newman, Ryan Stonebraker, and Jeremy Dobler. Oral argument was heard and

23   plaintiff’s motions were taken under submission.

24          As a predicate matter, the undersigned notes:

25                 Parties may obtain discovery regarding any nonprivileged matter that
                   is relevant to any party’s claim or defense and proportional to the
26                 needs of the case, considering the importance of the issues at stake
                   in the action, the amount in controversy, the parties’ relative access
27                 to relevant information, the parties’ resources, the importance of the
                   discovery in resolving the issues, and whether the burden or expense
28                 of the proposed discovery outweighs its likely benefit. Information
                                                       1
     Case 2:19-cv-01329-WBS-DB Document 70 Filed 04/19/21 Page 2 of 4


 1                   within this scope of discovery need not be admissible in evidence to
                     be discoverable.
 2

 3   Fed. R. Civ. P. 26(b)(1). “Relevancy, for the purposes of discovery, is defined broadly, although

 4   it is not without ultimate and necessary boundaries.” Gonzales v. Google, Inc., 234 F.R.D. 674,

 5   679-80 (N.D. Cal. 2006).

 6           Review of the parties’ briefing, and defendants’ oral argument, finds defendants’ actions

 7   and argument lacking. In this regard, plaintiff’s Interrogatory No. 8 sought the identity of “the

 8   person(s) who conducted the search for email documents” in response to the undersigned’s

 9   October 26, 2020 order granting one of plaintiff’s prior motions to compel. (JS (ECF No. 62) at

10   1.) Defendants failed to provide the identity of any person, instead answering “Personnel in the

11   Computer Crimes Department.” (Id. at 2.) While it seems defendants may have provided an

12   amended response identifying a person, it is difficult to understand why defendants thought the

13   initial response was sufficient. (Id. at 4.)

14           Plaintiff’s Interrogatory No. 15 sought the names and job titles of those who

15   communicated with Sabrena Swain, a counselor, between August 3, 2018, and December 31,

16   2018. (Id. at 2.) Defendants responded by objecting to the term “regarding” as overbroad, and

17   then stating that Swain offered “crisis support,” and that it was “unknown who spoke with her[.]”

18   (Id.) Defendants note that speaking to Swain was “voluntary,” but do not elaborate on why it is

19   “unknown who spoke with her,” beyond noting that attendance was not taken. (Id. at 4.) And

20   defendants do not articulate if the information is unknowable, and thus cannot be learned, versus

21   unknown simply because defendants have not sought the information.

22           At the April 16, 2021 hearing the undersigned raised the concerns about the insufficiency

23   of defendants’ arguments and asked counsel for defendants to address defendants’ strongest

24   argument in opposition to plaintiffs’ motions. Defense counsel raised plaintiffs’ request for

25   emails, stating that the requests are compound, overbroad, and unduly burdensome. In support of

26   this argument defense counsel referred to some 6,000 responsive emails.

27           Defendants’ argument in the Joint Statement, however, is essentially one paragraph of

28   boilerplate, followed by a sentence requesting “a logical limit to the production of emails in this
                                                        2
     Case 2:19-cv-01329-WBS-DB Document 70 Filed 04/19/21 Page 3 of 4


 1   case, and . . . that Plaintiff’s motion to compel be denied.” (JS (ECF No. 63) at 9.) Defendants

 2   made no attempt to provide any specific argument, evidence, or analysis in support of their

 3   opposition to plaintiff’s request. See generally Pham v. Wal-Mart Stores, Inc., No. 2:11-cv-1148

 4   KJD GWF, 2011 WL 5508832, at *3 (D. Nev. Nov. 9, 2011) (“Defendants have the burden of

 5   demonstrating that Request No. 9, as limited to Sam’s Club stores, is unduly burdensome. In

 6   order to satisfy this burden, the objecting party must provide sufficient detail regarding the time,

 7   money and procedures required to produce the requested documents.”); Benchmark Design, Inc.

 8   v. BDC, Inc., 125 F.R.D. 511, 512 (D. Or. 1989 (“Rule 26(c) authorizes a protective order when

 9   discovery would be unduly burdensome. This requires more than some expense or difficulty,

10   especially in the case of a party to the action”) (citing Dart Indus. v. Westwood Chemical Co.,

11   649 F.2d 646, 649 (9th Cir. 1980)).

12          Moreover, after prompting by plaintiff’s counsel, defense counsel conceded that the 6,000

13   number was not actually the number of emails at issue and instead pertained to a wider universe

14   of emails. In arguing against plaintiff’s Interrogatory No. 14, defense counsel asserted that the

15   problem was plaintiff’s definition of the term “initiated.” Plaintiff’s counsel, however, noted that

16   the interrogatory at issue did not use the term “initiated,” but instead “communicated.”

17          And defense counsel stated that to prepare for the April 16, 2021 hearing, counsel

18   communicated with a relevant official to clarify defendants’ actions. Defense counsel then

19   provided an explanation that plaintiff’s counsel believed was novel. It would be much more

20   productive for such communication to occur prior to the filing of the joint statement, prior to the
21   parties’ meet and confer, and/or prior to responding to a request for production of documents.

22          Plaintiff also raised an argument over the adequacy of defendants’ verification in the

23   briefing. (JS (ECF No. 62) at 5.) Specifically, plaintiff notes that defendants provide no

24   information as to the qualification of the person who signed the verification or even the person’s

25   job title. (Id.) Defendants did not address this argument.

26          The undersigned is cognizant of the challenges and workload attorney’s encounter. But
27   the undersigned is also cognizant of the serious allegations at issue in this action. And the fact

28   that this is the third time the parties have been before the undersigned on motions to compel filed
                                                        3
     Case 2:19-cv-01329-WBS-DB Document 70 Filed 04/19/21 Page 4 of 4


 1   by plaintiff and the third time the undersigned has granted plaintiff’s motions. (ECF Nos. 23 &

 2   46.) Plaintiff should not have to rely on motions to compel to obtain discovery, especially in the

 3   face of unsupported arguments.

 4           However, the undersigned does agree with defendants’ argument that the search terms for

 5   emails containing “Brad” and “Joy” may produce results “that have absolutely nothing to do”

 6   with this action. Accordingly, the request for those search terms—and only those search terms—

 7   will be limited to only those emails concerning the events at issue in this case. The remainder of

 8   the search terms are not subject to this limitation.

 9           Plaintiff also seeks an award of monetary sanctions. However, the undersigned has found

10   some meritorious argument in defendants’ briefing. And plaintiff’s briefing does not specify

11   what amount of sanctions are sought or how plaintiff calculated the amount of sanctions sought.

12   The undersigned, therefore, will not grant plaintiff’s request for sanctions at this time. However,

13   if this matter comes before the undersigned again, the undersigned is again presented with

14   conduct and argument from defendants found wanting, and plaintiff provides the necessary

15   specificity the undersigned would be quite receptive to awarding plaintiff sanctions.

16           Accordingly, upon consideration of the arguments on file and those made at the hearing,

17   and for the reasons set forth on the record at that hearing and above, IT IS HEREBY ORDERED

18   that:

19           1. Plaintiff’s March 14, 2021 amended motions to compel (ECF Nos. 53-57, 60) are

20   granted as modified above;
21           2. Within twenty-one days of the date of this order defendants shall produce the

22   responsive documents; and

23           3. Plaintiff’s request for sanctions is denied.

24   Dated: April 17, 2021

25   DLB:6
     DB/orders/orders.civil/debeaubien1329.oah.041621
26
27

28
                                                            4
